On writ of certiorari to review the action of the United States Court of Claims in holding that the temporary United States military occupancy of plaintiffs’ buildings in the Canal Zone was carried out under grave emergency conditions in the exercise of the sovereign’s police power and did not amount to a compensable taking within the contemplation of the Fifth Amendment to the Constitution, the Supreme Court granted certiorari on November 25, 1968 (393 U.S. 959). On May 19, 1969 (395 U.S. 85), the Supreme Court affirmed the decision of the Court of Claims, holding that the temporary, unplanned occupation of plaintiffs’ buildings in the course of battle does not constitute direct and substantial enough Government involvement to warrant compensation under the Fifth Amendment.